Citation Nr: 1027226	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for chronic disabling residuals of a back injury.  

2.  Entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2007 and April 2008 by 
the Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, respectively and inter alia, 
denied the Veteran's application to reopen his previously denied 
claim of entitlement to service connection for chronic disabling 
residuals of a back injury for failure to submit new and material 
evidence, and granted an increased evaluation, to 10 percent, for 
bilateral hearing loss, effective November 15, 2007 (i.e., the 
date on which his claim for an increased rating was received by 
VA).    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).

The Veteran is presently service connected for post-traumatic 
stress disorder (rated 50 percent disabling), actinic keratoses 
secondary to sun exposure (rated 30 percent disabling), basal 
cell carcinoma secondary to sun exposure (rated 30 percent 
disabling), tinnitus (rated 10 percent disabling), and bilateral 
hearing loss (rated 10 percent disabling).  The combined rating 
for the aforementioned disabilities is 80 percent and the Veteran 
is rated totally disabled due to individual unemployability as a 
result of his service-connected disabilities.


FINDINGS OF FACT

1.  The Chicago, Illinois, VA Regional Office denied the 
Veteran's original claim of entitlement to service connection for 
chronic disabling residuals of a back injury in a final August 
1946 rating decision.  

2.  In response to subsequent multiple applications by the 
Veteran to reopen his claim for service connection for chronic 
disabling residuals of a back injury, the prior final denial(s) 
of this claim was(were) confirmed and continued in VA Regional 
Office decisions dated in December 1947, September 1948, July 
1949, September 1949, April 1950, and June 1950.

3.  In a November 2004 rating decision, the RO determined that 
new and material evidence was submitted to reopen the Veteran's 
claim for service connection for chronic disabling residuals of a 
back injury; the claim was denied on the merits following a de 
novo review.  The Veteran was notified of the adverse 
determination in December 2004, but failed to file a timely 
appeal and the decision became final.

4.  Evidence received since the most recent prior final VA 
Regional Office decision in November 2004, denying the Veteran's 
claim of entitlement to service connection for chronic disabling 
residuals of a back injury on the merits, is either duplicative 
of evidence previously submitted or the evidence, by itself or 
when considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate this claim.

5.  The Veteran's bilateral hearing loss is manifested by no 
greater than Level IV hearing acuity in the right ear and Level 
IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for chronic disabling residuals of a back 
injury are not met, and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2009).

2.  The criteria for assignment of an evaluation greater than 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 
4.85, 4.86 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Whether new and material evidence has been 
submitted to reopen a previously denied claim of 
entitlement to service connection for chronic disabling 
residuals of a back injury.

With respect to the new and material evidence claim on appeal, 
under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The pertinent law, regulations, and 
caselaw have held that VA must at least inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice should 
be provided prior to initial adjudication of the claim.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to reopen 
service connection claims, the claimant be given notice of the 
elements of service connection, the elements of new and material 
evidence, and the reasons for the prior final denials.

The current appeal pertains to the Veteran's most recent 
application to reopen his previously denied claim for service 
connection for chronic disabling residuals of a back injury, 
which was received by VA in May 2007.  The application was denied 
for failure to submit new and material evidence in a June 2007 
rating decision.  VA then furnished a letter dated in January 
2008, which provided notice of the elements of new and material 
evidence and the reasons for the prior final denial.  The Veteran 
filed a timely notice of disagreement, which was received by VA 
in June 2008.  A rating decision/statement of the case was 
furnished in January 2009, readjudicating the application to 
reopen the back disability claim.  Afterwards, a  timely 
substantive appeal of the new and material evidence issue was 
received by VA in March 2009.  Although the Veteran was not 
furnished with notice of the VCAA as it pertained to new and 
material evidence claims until January 2008, which was after the 
June 2007 denial of his application to reopen his back disability 
claim, the matter was subsequently readjudicated in the January 
2009 statement of the case, thereby curing the timing of notice 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
The notice criteria of Kent are thus deemed to have been 
satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also concludes VA's duty to assist has been satisfied 
with respect to the new and material evidence claim on appeal.  
The claims file includes all evidence associated with the record 
at the time of the prior final rating decision of November 2004, 
which reopened the claim for service connection for chronic 
disabling residuals of a back injury for de novo review and 
denied it on the merits.  Among these records are the Veteran's 
service treatment reports and his post-service private and VA 
treatment records relating to his post-service treatment for back 
complaints, and supportive lay witness statements and transcripts 
of oral hearing testimonies, for the period from 1950 to 2010.  
Furthermore, all evidence dated since the prior final rating 
decision of November 2004 that the Veteran has identified as 
relevant to his application to reopen the back disability claim 
has been obtained and associated with his claims folder; 
otherwise, VA has conducted attempts in good faith to obtain such 
evidence.  The Board notes that the Veteran has not referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the new and material evidence claim on appeal 
that VA has not either obtained or made an effort to obtain.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  However, in attempts 
to reopen previously denied claims for service connection, the 
duty to assist does not include provision of medical examinations 
or opinions, unless new and material evidence has been secured.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case with respect to whether new and material 
evidence has been submitted to reopen the claim for service 
connection for chronic disabling residuals of a back injury, the 
Board finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board 
will therefore proceed with the adjudication of this matter on 
appeal.

In general, unappealed rating decisions of the RO and the Board 
are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2009).  In order to reopen a claim there must be added to 
the record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156 
(2009).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be secured 
or presented since the time that the claims were finally 
disallowed on any basis, not only since the time the claims were 
last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996). 

The Veteran's original claim for service connection for chronic 
disabling residuals of a back injury was denied on the merits in 
an August 1946 decision of the Chicago, Illinois, VA Regional 
Office.  Evidence reviewed by this Regional Office included his 
service treatment records, which reflect that he was treated on 
several occasions for complaints of low back pain with lumbar 
muscle spasm following a back injury, but that these symptoms had 
evidently resolved as no spine abnormalities were noted on 
separation from service in August 1946.  Thereafter, in response 
to subsequent multiple applications by the Veteran to reopen his 
back disability claim, the denial of this claim was confirmed and 
continued in VA Regional Office decisions dated in December 1947, 
September 1948, July 1949, September 1949, April 1950, and June 
1950.  Evidence reviewed in conjunction with these adjudications 
included a May 1950 lay witness statement from the Veteran's 
fellow serviceman, who attested that he served with the Veteran 
and was aware that the Veteran had injured his back and 
complained of back pain while in service, and the report of a 
June 1950 VA medical examination, which found no chronic 
disabling pathology involving the Veteran's spine.  None of these 
adverse decisions were timely appealed and they each, in turn, 
became final.  

In February 2004, the Veteran submitted an application to reopen 
his claim for VA compensation for chronic disabling residuals of 
a back injury.  Accompanying his application were copies of 
private hospitalization records dated in December 1966, 
reflecting treatment for low back complaints associated with a 
herniated disc at L4-L5, which caused him to lose several months 
of work from December 1966 - February 1967.  A prescription note 
dated August 1967 reflects that the Veteran was prescribed pain 
medication for his low back complaints.  The RO determined that 
this evidence was new and material to the claim for chronic 
disabling residuals of a back injury and reopened the claim for a 
de novo review on the merits.  The Veteran was provided with a VA 
orthopedic examination in October 2004, in which the examining 
physician reviewed the Veteran's entire pertinent clinical 
history.  The examiner acknowledged that the Veteran's service 
treatment records indicated a low back injury in 1944, which 
resulted in subsequent treatment for recurrent symptomatic 
complaints.  The current clinical findings indicated that the 
Veteran had multi-level degenerative joint disease and disc 
disease with intervertebral narrowing of his disc heights and 
endplate sclerosis and foraminal narrowing of his thoracolumbar 
spine, affecting his T9-10, T10-11, T11-12, L1-2, L2-3, L4-5, and 
L5-S1 vertebrae.  In the examiner's opinion, the current 
extensive degree of multi-level involvement of degenerative 
changes affecting the Veteran's spine made it less likely than 
not that the current back disability was the result of the in-
service injury, and more likely that it was the result of 
genetics, age, and multifactorial causes.  Based on the foregoing 
evidence, the RO denied the Veteran's claim for service 
connection for chronic disabling residuals of a back injury on 
the merits in a November 2004 rating decision.  The Veteran was 
provided with notice of this adverse decision and his appellate 
rights in correspondence dated in December 2004.  In January 
2005, he filed a notice of disagreement with the denial and was 
furnished with a statement of the case in September 2006; 
however, he failed to thereafter file a timely substantive appeal 
and the November 2004 denial became final.  

The current appeal stems from the Veteran's application to reopen 
his claim for service connection for chronic disabling residuals 
of a back injury that was received by VA in May 2007.  Evidence 
submitted in association with this application includes the 
report of a May 2006 VA orthopedic examination, in which the 
examining physician undertook a thorough review of the Veteran's 
extensive service treatment records and post-service medical 
records, diagnosed him with degenerative joint disease and disc 
disease of the lumbar spine, and then presented an exhaustive and 
definitive opinion, in which the examiner concluded that the 
objective evidence did not demonstrate that the Veteran's episode 
of back strain in service resulted in a chronic disability but 
rather was an acute and transitory condition that resolved 
without chronic disabling residual pathology.  The examiner 
further opined that the Veteran's current thoracolumbar 
disability was not likely associated with the in-service back 
injury, and was not otherwise incurred in, or related to military 
service.  Other evidence accompanying the application to reopen 
the claim includes VA examination reports and outpatient notes 
dated 2005 - 2010, which reflect ongoing treatment for complaints 
of back symptoms associated with multi-level degenerative joint 
disease and disc disease with intervertebral narrowing of the 
disc heights and endplate sclerosis and foraminal narrowing of 
the thoracolumbar spine, affecting the T9-10, T10-11, T-11-12, 
L1-2, L2-3, L4-5, and L5-S1 vertebrae.  However, none of these 
records contain any clinical opinion linking these diagnoses with 
the Veteran's military service.  In the absence of any nexus 
opinion affirmatively linking the Veteran's current back 
disability to active duty, the Board finds that the 
aforementioned evidence is not new and material to the Veteran's 
back disability claim as it is cumulative and redundant of prior 
treatment records and does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2009).

The Veteran's factual assertion that his current low back 
disability had its onset during military service and was the 
result of an injury sustained in active duty is not new and 
material evidence as it is merely a reiteration of his prior 
contention, which has already been considered on the merits in 
the previous rating decisions and is therefore cumulative and 
redundant.  

In view of the foregoing discussion, the Board concludes that the 
current written and oral assertions of the Veteran are cumulative 
and redundant of the evidence of record at the time of the prior 
final denial of entitlement to VA compensation for chronic 
disabling residuals of a back injury in November 2004, and that 
the medical evidence submitted since the time of this final 
decision does not raise the possibility of substantiating the 
current claim for service connection for this disability.  
Therefore, the evidence is not new and material and the petition 
to reopen the Veteran's back disability claim is denied.  See 38 
C.F.R. § 3.156(a) (2009).

(b.)  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently rated 10 percent 
disabling.

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a claim.  
VA must inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence VA 
will seek to obtain on his behalf.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Generally, the notice requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, in Medrano v. Nicholson, 21 Vet. 
App. 165, 169 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that VA may cure timing defects in 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA) by issuing a fully compliant [section 5103(a)] 
notification and then readjudicating the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless VA 
shows that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.   However, in the case Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court 
(Supreme Court) held that the Federal Circuit's blanket 
presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  The Supreme Court held 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  Therefore, 
the Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the Court 
noted that to overcome the presumption of prejudice associated 
with a pre-adjudicatory notice error, VA must persuade the 
reviewing court that the purpose of the notice was not frustrated 
and that this may be done by demonstrating 1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, 2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim or 3) that the 
benefit could not be awarded as a matter of law.  See also 
Sanders, 487 F.3d at 889 (reiterating examples noted in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The Court has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Additionally, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores v. Peake, 22 Vet. App. 37 at 43-44 
(2008).  

However, in the case of Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), the Federal Circuit vacated the holding in 
Vazquez-Flores, 22 Vet. App. 37 (2008) with respect to the 
required content of VCAA notice in increased ratings claims.  
Specifically, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be veteran specific."  
Similarly, "while a veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, § 
3.159(b) was revised and the requirement that VA request that the 
claimant provide any evidence in his possession that pertains to 
the claim was removed from the regulation.

The claim for an increased rating for hearing loss that is 
presently on appeal was filed on November 15, 2007.  The Board 
notes that VA has not provided the Veteran with an actual letter 
addressing this claim that satisfies the above-described mandates 
as well as the requirements that the Veteran be informed of how 
VA calculates degree of disability and assigns an effective date 
of the disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the Board observes that in the January 
2009 statement of the case that was furnished the Veteran, there 
was adequate discussion of the VCAA, the elements of the 
applicable rating schedule for evaluating hearing loss 
disabilities, and how VA assigned schedular ratings and effective 
dates of compensation awards, such that a reasonable person would 
be able to discern from the statement of the case what evidence 
was needed to substantiate the claim as well as the obligations 
and duties of VA to assist a claimant in developing his claim.  
Therefore, notwithstanding the absence of a notice letter that 
was fully compliant with the current notice requirements, this 
defect in notice does not affect the essential fairness of the 
adjudication, as a reasonable person would have had adequate 
notice from a reading of the statement of the case of what 
evidence was needed to substantiate the claim.  Thus, there is no 
prejudice for the Board to subject the current appeal to 
appellate review.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  In any case, neither the Veteran nor his 
representative has made any assertion that there has been any 
defect in the timing or content of the VCAA notification letters 
associated with the current appeal.

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

As the current appeal stems from November 15, 2007, when the 
Veteran filed his claim for an increased rating for hearing loss, 
the relevant time period that must be addressed in the 
adjudication of the claim encompasses the period from 
November 15, 2006, to the present.  See 38 C.F.R. § 3.400(o)(2) 
(2009); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this 
regard, the Board observes that clinical records from VA and 
private healthcare providers, which pertain to the Veteran's 
treatment for his hearing loss for the period spanning 2006 - 
2010 have been obtained and associated with the claims file.  
Neither the Veteran nor his representative has indicated that 
there are any outstanding relevant medical records or other 
pertinent evidence that must be considered in this current 
appeal.  The Veteran was also afforded VA examinations 
specifically addressing the degree of impairment produced by his 
hearing loss in February 2008 and January 2010.  The Board has 
reviewed the February 2008 and January 2010 examination reports 
and takes note that the Veteran's claims file and his relevant 
clinical history were reviewed by the examiners who performed the 
examinations.  Furthermore, the examiners provided adequate 
discussion of their clinical observations and a rationale to 
support their findings and conclusions.  Additionally, the 
February 2008 and January 2010 audiological examinations 
addressed the impact of the Veteran's hearing loss on his 
occupational functioning, in compliance with the Court's holding 
in the case of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Thus, the February 2008 and January 2010 VA examinations are 
deemed to be adequate for rating purposes for the increased 
rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claims, and thus no additional 
assistance or notification is required.  The Veteran has suffered 
no prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will therefore proceed with the 
adjudication of this appeal.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14 (2009).  When an unlisted condition is encountered 
it will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2009).  In view of the number of 
atypical instances it is not expected, especially with the more 
fully described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2009).  In 
addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation (see 38 C.F.R. § 4.1), where an award of 
service connection has already been established and only an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  A recent decision of the Court has 
held that in determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

The Board advises the Veteran at this juncture that it has 
thoroughly reviewed all the evidence in his claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Only independent medical evidence may be considered to support 
medical findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Here, the clinical records indicate 
that the Veteran possesses a high school education and has earned 
many college credits although no college degree.  He was last 
employed as a police officer for the city of Chicago, where he 
attained the rank of deputy chief before retiring from the force 
due to age and eligibility several decades earlier.  However, 
nothing on file shows that he has the requisite knowledge, skill, 
experience, training, or education to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions alone regarding the perceived 
severity of his hearing loss cannot constitute competent medical 
evidence for purposes of objectively rating his level of 
impairment.  38 C.F.R. § 3.159(a)(1) (2009).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2009).  
Under these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The 
tests are conducted without the use of hearing aids.  See 
38 C.F.R. § 4.85 (2009).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 (2009).  To evaluate an 
individual's level of disability, Table VI is used to assign a 
Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average.  38 C.F.R. § 4.85(b) (2009).  Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment for each ear.  
38 C.F.R. § 4.85(e) (2009).

If puretone thresholds in each of the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) 
(2009).

When the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2009).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2009).

Service connection and a noncompensable evaluation for bilateral 
hearing loss were awarded by rating decision dated in September 
2006.  The Veteran was subsequently granted a 10 percent 
evaluation for bilateral hearing loss in an April 2008 rating 
decision, effective November 15, 2007.

Medical records dated from 2006 to 2010 show, in pertinent part, 
that the Veteran's ears and tympanic membranes were clear and 
normal on examination when physically inspected.  The Veteran 
used binaural hearing aids.  VA audiological evaluation in 
February 2008 shows that his pure tone thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
25
50
LEFT

20
20
35
70

Pure tone averages were 26.25 decibels for his right ear and 
36.25 decibels for his left ear.  Speech audiometry revealed 
speech recognition ability of 82 percent in the right ear and 72 
percent in the left ear.  These audiological findings correspond 
to a Level III hearing in the right ear and Level IV hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI (2009).  Under Table 
VII, a designation of Level III hearing in the right ear and 
Level IV hearing in the left ear yields a 10 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  The examiner 
determined that the Veteran had high-frequency sensorineural 
hearing loss with normal hearing for most of the critical speech 
frequencies (e.g., 500 - 3000 Hertz), and that with his hearing 
aids he should be able to understand speech in many listening 
environments that would not affect employability based on his 
hearing.  

Private audiological evaluation in May 2009 shows that the 
Veteran's pure tone thresholds, in decibels, were as follows:







HERTZ




1000
2000
3000
4000
RIGHT

30
30
40
55
LEFT

40
35
45
75

These findings equate to pure tone averages of 38.0 decibels for 
his right ear and 47.0 decibels for his left ear.  However, the 
private audiogram did not provide the Veteran with a speech 
audiometry test, and therefore no speech recognition ability 
scores using the Maryland CNC criteria were obtained.  Thus, the 
Board is unable to translate the aforementioned private clinical 
findings into scores that can be used to quantifiably assess the 
severity of the Veteran's hearing loss for rating purposes, using 
Tables VI and VII in 38 C.F.R. § 4.85.  

VA audiological evaluation in January 2010 shows that the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
35
55
LEFT

35
30
45
75

Pure tone averages were 35.0 decibels for his right ear and 46.25 
decibels for his left ear.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and 72 percent 
in the left ear.  These audiological findings correspond to a 
Level IV hearing in the right ear and Level IV hearing in the 
left ear.  38 C.F.R. § 4.85, Table VI (2009).  Under Table VII, a 
designation of Level IV hearing in the right ear and Level IV 
hearing in the left ear yields a 10 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  The examiner 
determined that the hearing difficulties imposed significant 
effects on the Veteran's occupational capacity and daily 
activities because he would have difficulty understanding speech 
while attending VFW meetings and playing bingo.  

Consideration has been given to section 4.86 for exceptional 
patterns of hearing impairment, but this section is not 
applicable to the aforementioned examination findings.  Pure tone 
threshold levels were neither 55 decibels or higher at each of 
the four frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz, 
nor were they 30 decibels or less at 1,000 Hertz and 70 decibels 
or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) & (b).

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of his hearing loss.  However, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter and 
must predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In other words, the Board is bound by law 
to apply VA's rating schedule based on the Veteran's audiometry 
results obtained on VA-authorized clinical examinations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's bilateral hearing loss likely would cause some 
impairment in occupational functioning.  While it is conceded 
that a hearing loss disability can impose a degree of 
interference with one's occupational functioning, there is no 
objective evidence in the present case that demonstrates that the 
Veteran's hearing loss has actually resulted in marked 
interference with his employment.  The record reflects that he 
worked as police officer before retiring due to age and 
eligibility, and there is no indication that his hearing loss had 
markedly interfered with his ability to pursue his career in law 
enforcement.  The level of impairment demonstrated is 
contemplated by the rating criteria for a 10 percent evaluation, 
which reasonably describe his disability.  The Board thus finds 
no reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  None of the evidence reflects that the 
Veteran's service-connected hearing loss affects his daily life 
in an unusual or exceptional way. Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b) (West 2009); 38 C.F.R. § 4.3 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

						(CONTINUED ON NEXT PAGE)


ORDER

No new and material evidence having been submitted, the appeal to 
reopen a previously denied claim of entitlement to service 
connection for chronic disabling residuals of a back injury is 
denied.  

An increased evaluation above 10 percent for service-connected 
bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


